Per Curiam.
The plaintiffs-appellants, Robert J. and Patricia A. Luby, allege they were damaged by the conduct of defendantsappellees, CBS Real Estate Company, Madeline Begley, and Jeannie Neff. The district court sustained the demurrer of the defendants on the basis that as real estate professionals they were entitled to the protection of the 2-year period of limitations applicable to professionals, embodied in Neb. Rev. *880Stat. § 25-222 (Reissue 1985). Tylle v. Zoucha, ante p. 476, 412 N.W.2d 438 (1987), holds that real estate brokers are not professionals within the meaning of that statute. Accordingly, the judgment of the district court is hereby reversed, and the cause is remanded for further proceedings.
Reversed and remanded for FURTHER PROCEEDINGS.